McAvoy, J.
(dissenting). We think this contract is unenforcible by an injunction so broadly restrictive in character. It shuts out the defendant Tolley from the common trade of cake baking without any real secret processes for ten years, over a territory covering most of the eastern part of the United States. It is true it follows the covenant of a contract which plaintiff procured defendant to sign when he entered plaintiff’s employment, but that contract is so lacking in real mutuality, so laterally inclined toward plaintiff’s interest and so violative of public policy’s notion of the sort of covenants which equity should interpose to enforce, that no aid should be rendered toward that end.